Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 10 TO AMENDED AND RESTATED MASTER REPURCHASE

AND SECURITIES CONTRACT

AMENDMENT NO. 10 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of November 13, 2019 (this “Amendment”), between PARLEX 5
FINCO, LLC, a Delaware limited liability company (“Seller”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of April 4, 2014 (as amended
by that certain Amendment No. 1 to Amended and Restated Master Repurchase and
Securities Contract, dated as of October 23, 2014, as further amended by that
certain Amendment No. 2 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2015, as further amended by that certain
Amendment No. 3 to Amended and Restated Master Repurchase and Securities
Contract, dated as of April 14, 2015, as further amended by that certain
Amendment No. 4 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 11, 2016, as further amended by that certain
Amendment No. 5 to Amended and Restated Master Repurchase and Securities
Contract, dated as of June 30, 2016, as further amended by that certain
Amendment No. 6 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2017, as further amended by that certain
Amendment No. 7 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 31, 2017, as further amended by that certain
Amendment No. 8 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2018, as further amended by that certain
Amendment No. 9 to Amended and Restated Master Repurchase and Securities
Contract, dated as of December 21, 2018, as amended hereby and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Repurchase Agreement”);

WHEREAS, Seller has requested, and Buyer has agreed, to amend the Repurchase
Agreement as set forth in this Amendment and Blackstone Mortgage Trust, Inc.
(“Guarantor”) agrees to make the acknowledgements set forth herein.



--------------------------------------------------------------------------------



Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1. Amendment to Repurchase Agreement.

(a) The following, new defined terms are hereby added to Article 2 of the
Repurchase Agreement in correct alphabetical order:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Gloss Lender”: The “Lender”, as defined in the Gloss Loan Agreement.

“Gloss Facility”: The Gloss Loan Agreement and any documents related thereto.

“Gloss Loan Agreement”: That certain Master Loan and Security Agreement, dated
as of November 13, 2019 (as amended, restated, supplemented or otherwise
modified and in effect from time to time), by and between Gloss Finco 2, LLC and
Gloss Lender.

“Gloss Repayment Obligations”: The “Repayment Obligations” as defined in the
Gloss Loan Agreement.

“Kensington Buyer”: The “Buyer”, as defined in the Kensington Repurchase
Agreement.

“Kensington Facility”: The Kensington Repurchase Agreement and any documents
related thereto.

“Kensington Repurchase Agreement”: That certain Fourth Amended and Restated
Master Repurchase and Securities Contract, dated as of June 30, 2016 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time), by and among Kensington Buyer, Parlex 5 KEN Finco, LLC, Parlex 5 KEN UK
Finco, LLC, Parlex 5 KEN CAD Finco, LLC, Parlex 5 KEN ONT Finco, LLC and Parlex
5 Ken EUR Finco, LLC.

“Kensington Repurchase Obligations”: The “Repurchase Obligations” as defined in
the Kensington Repurchase Agreement.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

-2-



--------------------------------------------------------------------------------



(b) The defined terms, “Other Facility”, “Other Facility Buyer”, “Other Facility
Repurchase Obligations” and “Other Repurchase Agreement”, each as set forth in
Article 2 of the Repurchase Agreement, are each hereby amended and restated in
their entirety to read as follows:

“Other Facility” : Collectively, the Gloss Facility and the Kensington Facility,
as applicable.

“Other Facility Buyer”: Collectively, the Gloss Lender and the Kensington Buyer,
as applicable.

“Other Facility Repurchase Obligations”: Collectively, the Kensington Repurchase
Obligations and the Gloss Repayment Obligations, as applicable.

“Other Repurchase Agreement”: Collectively, the Kensington Repurchase Agreement
and the Gloss Loan Agreement, as applicable.

(c) The penultimate sentence of Section 3.09 of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

The Repurchase Obligations and all Other Facility Repurchase Obligations shall
be full recourse to Seller, and limited recourse to Guarantor as set forth in
the Guarantee Agreement, it being expressly agreed that Seller is liable to each
Other Facility Buyer for all obligations of the respective sellers under each
Other Repurchase Agreement, including, without limitation, the related Other
Facility Repurchase Obligations.

(d) Section 5.02 of the Repurchase Agreement is hereby amended by amending and
restating the existing priority sixth in its entirety to read as set forth
below:

sixth, to make a payment to each Other Facility Buyer or its Affiliates on
account of any other amounts then due and payable under any Other Facility (in
such order of application to each Other Facility as Buyer determines in its sole
discretion) pursuant to priorities first through fifth of Section 5.02 of the
applicable Other Repurchase Agreement until such other amounts then due and
payable pursuant to priorities first through fifth of Section 5.02 of each such
Other Repurchase Agreement have been reduced to zero, each such payment to be
deposited into the related Waterfall Account (as defined in the applicable Other
Repurchase Agreement) and allocated in accordance with the applicable Other
Repurchase Agreement; and

(e) Section 5.03 of the Repurchase Agreement is hereby amended by amending and
restating the existing priority seventh in its entirety to read as set forth
below:

seventh, to make a payment to each Other Facility Buyer or its Affiliates on
account of any other amounts then due and payable under any Other Facility (in
such order of application to each Other Facility as Buyer determines in its sole
discretion) pursuant to, as applicable (A) priorities first through ninth of
Section 5.03 of the Kensington Repurchase Agreement until such other amounts
then due and payable pursuant to priorities first through ninth of Section 5.03
of the

 

-3-



--------------------------------------------------------------------------------



Kensington Repurchase Agreement have been reduced to zero, and (B) priorities
first through sixth of Section 5.03 of the Gloss Loan Agreement until such other
amounts then due and payable pursuant to priorities first through sixth of
Section 5.03 of the Gloss Loan Agreement have been reduced to zero, in each
case, with each such payment to be deposited into the related Waterfall Account
(as defined in the applicable Other Repurchase Agreement) in accordance with the
applicable Other Repurchase Agreement; and

(f) Section 5.04 of the Repurchase Agreement is hereby amended by amending and
restating the existing priority sixth in its entirety to read as set forth
below:

sixth, to make a payment to each Other Facility Buyer or its Affiliates on
account of the Repurchase Price of all Purchased Assets (each as defined in the
Kensington Repurchase Agreement) or the Repayment Amount of all Pledged Assets
(each as defined in the Gloss Loan Agreement) related to each Other Repurchase
Agreement and any other amounts due and owing under each such Other Facility (in
such order of application to each Other Facility as Buyer determines in its sole
discretion) until the Repurchase Price for such Purchased Assets (each as
defined in the Kensington Repurchase Agreement) or the Repayment Amount of all
Pledged Assets (each as defined in the Gloss Loan Agreement) and such other
amounts due and owing have been reduced to zero, each such payment to be
deposited into the related Waterfall Account (as defined in the applicable Other
Repurchase Agreement) and allocated in the applicable Other Facility Buyer’s
sole discretion; and

(g) Article 5 of the Repurchase Agreement is hereby amended by inserting the
following new Section 5.06 at the end thereof in correct numerical order:

Section 5.06 Currency of Payments. Dollars shall be the currency of account and
payment for any and all sums due from Seller under any Repurchase Document,
provided, that, notwithstanding anything herein to the contrary, if on any date,
any amount is due and payable under clause sixth of Sections 5.02, clause
seventh of Section 5.03 or clause sixth of Section 5.04 in a currency other than
Dollars, such due amounts shall be paid in the equivalent amount of such other
currency by converting Income to such other currency. All such currency
conversion calculations and related payments pursuant to this Section 5.06 shall
be calculated by Buyer based on the applicable spot rate determined by Buyer in
its reasonable discretion based upon the then-current spot rate of exchange and
shall be final and binding on Seller absent manifest error.

 

-4-



--------------------------------------------------------------------------------



(h) The preamble to Article 7 of the Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:

Seller represents and warrants to Buyer and to each Other Facility Buyer, on and
as of the date of this Agreement, each Purchase Date, and at all times when any
Repurchase Document or Transaction is in full force and effect as follows:

(i) Clause (v) of Section 10.01 of the Repurchase Agreement is hereby amended
and restated in its entirety to read as follows:

(v) (i) an Event of Default (as such term is defined in the Gloss Loan
Agreement) has occurred and is continuing under the Gloss Facility or (ii) an
Event of Default (as such term is defined in the Kensington Repurchase
Agreement) has occurred and is continuing under the Kensington Facility; and

(j) Section 11.01 of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:

Section 11.01 Grant. (a) Buyer and Seller intend that the Transactions be sales
to Buyer of the Purchased Assets and not loans from Buyer to Seller secured by
the Purchased Assets. However, to preserve and protect Buyer’s rights with
respect to the Purchased Assets and under the Repurchase Documents if any
Governmental Authority recharacterizes any Transaction with respect to a
Purchased Asset as other than a sale, and as security for the performance by
Seller of the Repurchase Obligations and the performance by the respective
sellers under each Other Repurchase Agreement of the respective Other Facility
Repurchase Obligations, (i) Seller hereby grants to Buyer a present Lien on and
security interest in all of the right, title and interest of Seller in, to and
under (A) the Purchased Assets (which for this purpose shall be deemed to
include the items described in the proviso in the definition thereof), and
(B) each Interest Rate Protection Agreement with each Hedge Counterparty
relating to each Purchased Asset ((A) and (B) collectively, the “Collateral”)
and (ii) Seller hereby grants to each Other Facility Buyer a present Lien on and
security interest in all of the right, title and interest of Seller in, to and
under the Collateral; and the transfer of the Purchased Assets to Buyer shall be
deemed to constitute and confirm such grant, to secure the payment and
performance by Seller of the Repurchase Obligations (including the obligation of
Seller to pay the Repurchase Price, or if the related Transaction is
recharacterized as a loan, to repay such loan for the Repurchase Price) and the
performance by the respective sellers under each Other Repurchase Agreement of
the respective Other Facility Repurchase Obligations.

(b) Each Other Facility Buyer hereby acknowledges and agrees that its security
interest in the Collateral as security for the Other Facility Repurchase
Obligations owing to such Other Facility Buyer shall at all times be junior and
subordinate in all respects to Buyer’s security interest in the Collateral as
security for the Repurchase Obligations. The preceding subordination of each
Other Facility Buyer’s security interest in the Collateral affects only the
relative priority of each Other Facility Buyer’s security interest in the
Collateral, and shall not subordinate any Other Facility Repurchase Obligations
in right of payment to the Repurchase Obligations.

 

-5-



--------------------------------------------------------------------------------



(c) Buyer agrees to act as agent for and on behalf of each Other Facility Buyer
(including without limitation for purposes of Sections 9-313(c), 8- 106(d)(3),
9-104(a) and 9-106(a) of the UCC) with respect to the security interest granted
hereby to secure the obligations owing to each Other Facility Buyer under the
related Other Facility, including, without limitation, with respect to the
Purchased Assets and the Purchased Asset Files held by Custodian pursuant to the
Custodial Agreement.

(k) Section 11.02 of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:

Section 11.02 Effect of Grant. If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer and each Other Facility Buyer shall have all of
the rights and remedies provided to a secured party by Requirements of Law
(including the rights and remedies of a secured party under the UCC and the
right to set off any mutual debt and claim) and under any other agreement
between Buyer and Seller or between any Affiliated Hedge Counterparty and
Seller, (c) without limiting the generality of the foregoing, Buyer and each
Other Facility Buyer shall be entitled to set off the proceeds of the
liquidation of the Purchased Assets against all of the Repurchase Obligations or
Other Facility Repurchase Obligations, as applicable, without prejudice to
Buyer’s or any Other Facility Buyer’s right to recover any deficiency, (d) the
possession by Buyer or any of its agents, including Custodian, of the Mortgage
Loan Documents, the Purchased Assets and such other items of property as
constitute instruments, money, negotiable documents, securities or chattel paper
shall be deemed to be possession by the secured party for purposes of perfecting
such security interest under the UCC and Requirements of Law, and
(e) notifications to Persons (other than Buyer) holding such property, and
acknowledgments, receipts or confirmations from Persons (other than Buyer)
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents (as
applicable) of the secured party for the purpose of perfecting such security
interest under the UCC and Requirements of Law. The security interests of Buyer
granted herein shall be, and Seller hereby represents and warrants to Buyer and
all other Affiliated Hedge Counterparties that it is, a first priority perfected
security interest. The security interests of the Other Facility Buyers granted
herein shall be, and Seller hereby represents and warrants to Buyer and all
other Affiliated Hedge Counterparties that it is, a perfected security interest
subordinate in priority only to the security interests of Buyer. For the
avoidance of doubt, (i) each Purchased Asset and each Interest Rate Protection
Agreement relating to a Purchased Asset secures the Repurchase Obligations of
Seller with respect to all other Transactions and all other Purchased Assets,
including any Purchased Assets that are junior in priority to the Purchased
Asset in question, and the Other Facility Repurchase Obligations, and (ii) if an
Event of Default has occurred and is continuing, no Purchased Asset or Interest
Rate Protection Agreement relating to a Purchased Asset will be released from
Buyer’s or any Other Facility Buyer’s Lien or transferred to Seller until the
Repurchase Obligations and all Other Facility Repurchase Obligations are
indefeasibly paid in full. Notwithstanding the foregoing, the Repurchase
Obligations and all Other Facility Repurchase Obligations shall be full recourse
to Seller.

 

-6-



--------------------------------------------------------------------------------



(l) Section 14.01(b) of the Repurchase Agreement is hereby amended and restated
in its entirety to read as follows:

“(b) the Guarantee Agreement, the Pledge and Security Agreement and Seller’s
grant to Buyer and each Other Facility Buyer of a security interest in the
Collateral pursuant to Article 11 each constitute a security agreement or
arrangement or other credit enhancement within the meaning of Section 101 of the
Code related to a “securities contract” as defined in Section 741(7)(A)(xi) of
the Bankruptcy Code and a “repurchase agreement” as that term is defined in
Section 101(47)(A)(v) of the Bankruptcy Code,”

(m) Sections 18.27 of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:

Section 18.27 Joint and Several Obligations.

(a) Seller hereby acknowledges and agrees that (i) Seller shall be jointly and
severally liable with the sellers under each Other Repurchase Agreement to Buyer
to the maximum extent permitted by Requirements of Law for all Repurchase
Obligations and all Other Facility Repurchase Obligations, (ii) the liability of
Seller (A) shall be absolute and unconditional and shall remain in full force
and effect (or be reinstated) until all Repurchase Obligations and all Other
Facility Repurchase Obligations shall have been paid in full and the expiration
of any applicable preference or similar period pursuant to any Insolvency Law,
or at law or in equity, without any claim having been made before the expiration
of such period asserting an interest in all or any part of any payment(s)
received by Buyer, and (B) until such payment has been made, shall not be
discharged, affected, modified or impaired on the occurrence from time to time
of any event, including any of the following, whether or not with notice to or
the consent of Seller, (1) the waiver, compromise, settlement, release,
modification, supplementation, termination or amendment (including any extension
or postponement of the time for payment or performance or renewal or
refinancing) of any of the Repurchase Obligations, Repurchase Documents, any
Other Facility Repurchase Obligations or “Repurchase Documents” (as defined in
the Kensington Repurchase Agreement) or the “Facility Documents” (as defined in
the Gloss Loan Agreement), (2) the failure to give notice to Seller of the
occurrence of an Event of Default, (3) the release, substitution or exchange by
Buyer of any Purchased Asset or “Purchased Asset” (as defined in the Kensington
Repurchase Agreement) or “Pledged Asset” (as defined in the Gloss Loan
Agreement) (whether with or without consideration) or the acceptance by Buyer of
any additional collateral or the availability or claimed availability of any
other collateral or source of repayment or any nonperfection or other impairment
of collateral, (4) the release of any Person primarily or secondarily liable for
all or any part of the Repurchase Obligations or any Other Facility Repurchase

 

-7-



--------------------------------------------------------------------------------



Obligations, whether by Buyer or in connection with any Insolvency Proceeding
affecting Seller, any seller under the Other Repurchase Agreement, or any other
Person who, or any of whose property, shall at the time in question be obligated
in respect of the Repurchase Obligations, any Other Facility Repurchase
Obligations or any part thereof, (5) the sale, exchange, waiver, surrender or
release of any Purchased Asset, “Purchased Asset” (as defined in the Kensington
Repurchase Agreement), guarantee or other collateral by Buyer, “Pledged Asset”
(as defined in the Gloss Loan Agreement), (6) the failure of Buyer to protect,
secure, perfect or insure any Lien at any time held by Buyer as security for
amounts owed by Seller or any seller under the Other Repurchase Agreement, or
(7) to the extent permitted by Requirements of Law, any other event, occurrence,
action or circumstance that would, in the absence of this Section 18.27, result
in the release or discharge Seller from the performance or observance of any
Repurchase Obligation or any seller from the performance or observance of any
Other Facility Repurchase Obligation, (iii) Buyer shall not be required first to
initiate any suit or to exhaust its remedies against Seller, any seller under
the Other Repurchase Agreement or any other Person to become liable, or against
any of the Purchased Assets or “Purchased Assets” (as defined in the Kensington
Repurchase Agreement) or “Pledged Assets” (as defined in the Gloss Loan
Agreement), in order to enforce the Repurchase Documents and the “Repurchase
Documents” (as defined in the Kensington Repurchase Agreement) or the “Facility
Documents” (as defined in the Gloss Loan Agreement) and Seller expressly agrees
that, notwithstanding the occurrence of any of the foregoing, Seller shall be
and remain directly and primarily liable for all sums due under any of the
Repurchase Documents and the “Repurchase Documents” (as defined in the
Kensington Repurchase Agreement) or the “Facility Documents” (as defined in the
Gloss Loan Agreement), (iv) when making any demand hereunder against Seller or
any of the Purchased Assets, Buyer may, but shall be under no obligation to,
make a similar demand on any seller under the Other Repurchase Agreement, or
otherwise pursue such rights and remedies as it may have against any seller
under the Other Repurchase Agreement or any other Person or against any
collateral security or guarantee related thereto or any right of offset with
respect thereto, and any failure by Buyer to make any such demand, file suit or
otherwise pursue such other rights or remedies or to collect any payments from
any such other seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any such other seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve Seller if a demand or
collection is not made and shall not release Seller of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Seller (as used
herein, the term “demand” shall include the commencement and continuation of
legal proceedings), (v) on disposition by Buyer of any property encumbered by
any Purchased Assets or “Purchased Assets” (as defined in the Kensington
Repurchase Agreement) or “Pledged Assets” (as defined in the Gloss Loan
Agreement), Seller shall be and shall remain jointly and severally liable for
any deficiency, (vi) Seller waives (A) any and all notice of the creation,
renewal,

 

-8-



--------------------------------------------------------------------------------



extension or accrual of any amounts at any time owing to Buyer by any other
seller under the “Repurchase Documents” (as defined in the Kensington Repurchase
Agreement) or the “Facility Documents” (as defined in the Gloss Loan Agreement)
and notice of or proof of reliance by Buyer upon Seller or acceptance of the
obligations of Seller under this Section 18.27, and all such amounts, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the obligations of
Seller under this Agreement, and all dealings between Seller, on the one hand,
and Buyer, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the obligations of Seller under this
Agreement and the Other Repurchase Agreement, and (B) diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Seller with respect to any amounts at any time owing to Buyer by Seller under
the Repurchase Documents or any other seller under the “Repurchase Documents”
(as defined in the Kensington Repurchase Agreement) or the “Facility Documents”
(as defined in the Gloss Loan Agreement), and (vii) Seller shall continue to be
liable under this Section 18.27 without regard to (A) the validity, regularity
or enforceability of any other provision of this Agreement, the Other Repurchase
Agreement, any other Repurchase Document or any other “Repurchase Document” (as
defined in the Kensington Repurchase Agreement) or the “Facility Documents” (as
defined in the Gloss Loan Agreement), any amounts at any time owing to Buyer by
Seller under the Repurchase Documents or any seller under the “Repurchase
Documents” (as defined in the Kensington Repurchase Agreement) or the “Facility
Documents” (as defined in the Gloss Loan Agreement), or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by Buyer, (B) any defense, set off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by Seller against Buyer, or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of Seller) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Seller for any amounts owing to Buyer by Seller under the
Repurchase Documents, or of any seller under the “Repurchase Documents” (as
defined in the Kensington Repurchase Agreement) or the “Facility Documents” (as
defined in the Gloss Loan Agreement), in bankruptcy or in any other instance.

(b) Seller shall remain fully obligated under this Agreement notwithstanding
that, without any reservation of rights against Seller and without notice to or
further assent by Seller, any demand by Buyer for payment of any amounts owing
to Buyer by any other seller under the “Repurchase Documents” (as defined in any
Kensington Repurchase Agreement) or the “Facility Documents” (as defined in the
Gloss Loan Agreement) may be rescinded by Buyer and any the payment of any such
amounts may be continued, and the liability of any other party upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Buyer (including any extension or postponement of the
time for payment or performance or renewal or

 

-9-



--------------------------------------------------------------------------------



refinancing of any Other Facility Repurchase Obligation), and this Agreement,
the Other Repurchase Agreements, the Repurchase Documents, the “Repurchase
Documents” (as defined in the Kensington Repurchase Agreement) or the “Facility
Documents” (as defined in the Gloss Loan Agreement) and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, in accordance with its terms,
as Buyer may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by Buyer for the payment of
amounts owing to Buyer by Seller under the Repurchase Documents or any seller
under the “Repurchase Documents” (as defined in the Kensington Repurchase
Agreement) or the “Facility Documents” (as defined in the Gloss Loan Agreement)
may be sold, exchanged, waived, surrendered or released. Buyer shall not have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for amounts owing to Buyer by Seller under the Repurchase
Documents or by sellers under the “Repurchase Documents” (as defined in the
Kensington Repurchase Agreement) or the “Facility Documents” (as defined in the
Gloss Loan Agreement), or any property subject thereto.

(c) The Repurchase Obligations and all Other Facility Repurchase Obligations are
full recourse obligations to Seller, and Seller hereby forever waives, demises,
acquits and discharges any and all defenses, and shall at no time assert or
allege any defense, to the contrary.

(d) Anything herein or in any other Repurchase Document to the contrary
notwithstanding, the maximum liability of Seller hereunder in respect of the
liabilities of the sellers under each Other Repurchase Agreement and the other
“Repurchase Documents” (as defined in the Kensington Repurchase Agreement) or
the “Facility Documents” (as defined in the Gloss Loan Agreement) shall in no
event exceed the amount which can be guaranteed by Seller under applicable
federal and state laws relating to the insolvency of debtors.

(n) Article 18 of the Repurchase Agreement is hereby amended by inserting the
following new Section 18.28 in correct numerical order:

 

-10-



--------------------------------------------------------------------------------



Section 18.28 Recognition of the U.S. Special Resolution Regimes.

(a) In the event that Buyer becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from Buyer of this Agreement and/or the
Repurchase Documents, and any interest and obligation in or under this Agreement
and/or the Repurchase Documents, will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if this
Agreement and/or the Repurchase Documents, and any such interest and obligation,
were governed by the laws of the United States or a state of the United States.

(b) In the event that Buyer or a BHC Act Affiliate of Buyer becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement and/or the Repurchase Documents that may be exercised against Buyer
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
and/or the Repurchase Documents were governed by the laws of the United States
or a state of the United States.

(c) If, at any time, each of the parties hereto has adhered to the ISDA 2018
U.S. Resolution Stay Protocol (the “ISDA U.S. Stay Protocol”), the terms of the
ISDA U.S. Stay Protocol will supersede and replace the foregoing terms set forth
in this Section 18.28 as of the first date on which all parties hereto have so
adhered, and thereafter this Section 18.28 only will be null and void with no
further force or effect.

SECTION 2. Amendment Effective Date. This Amendment and its provisions shall
become effective on the date first set forth above (the “Amendment Effective
Date”), which is the date that this Amendment was executed and delivered by a
duly authorized officer of each of Seller, Buyer and Guarantor, along with the
delivery of bring down letters affirming the opinions as to corporate and
enforceability matters provided to Buyer on the Closing Date, each dated as of
the Amendment Effective Date.

SECTION 3. Representations, Warranties and Covenants. Seller hereby represents
and warrants to Buyer, as of the Amendment Effective Date, that (i) it is in
full compliance with all of the terms and provisions and its undertakings and
obligations set forth in the Repurchase Agreement and each other Repurchase
Document to which it is a party on its part to be observed or performed, and
(ii) no Default or Event of Default has occurred or is continuing. Seller hereby
confirms and reaffirms its representations, warranties and covenants contained
in each Repurchase Document to which it is a party.

SECTION 4. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and agrees that it continues to be
bound by that certain Guarantee Agreement, dated as of March 13, 2014 (the
“Guarantee Agreement”), made by Guarantor in favor of Buyer, notwithstanding the
execution and delivery of this Amendment and the impact of the changes set forth
herein, and (b) that, as of the date hereof Buyer is in compliance with its
undertakings and obligations under the Repurchase Agreement, the Guarantee
Agreement and each of the other Repurchase Documents.

 

-11-



--------------------------------------------------------------------------------



SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each (x) reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Repurchase Agreement, as amended hereby, and
(z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, this “Amended and Restated Repurchase Agreement”,
“hereof”, “herein” or words of similar effect in referring to the Repurchase
Agreement shall be deemed to be references to the Repurchase Agreement, as
amended by this Amendment.

SECTION 6. No Novation, Effect of Agreement. Seller and Buyer have entered into
this Amendment solely to amend the terms of the Repurchase Agreement and do not
intend this Amendment or the transactions contemplated hereby to be, and this
Amendment and the transactions contemplated hereby shall not be construed to be,
a novation of any of the obligations owing by Seller, Guarantor or Pledgor (the
“Repurchase Parties”) under or in connection with the Repurchase Agreement, the
Fee Letter, the Pledge and Security Agreement or any of the other Repurchase
Documents to which any Repurchase Party is a party. It is the intention of each
of the parties hereto that (i) the perfection and priority of all security
interests securing the payment of the Repurchase Obligations of the Repurchase
Parties under the Repurchase Agreement and the Pledge and Security Agreement are
preserved, (ii) the liens and security interests granted under the Repurchase
Agreement and the Pledge and Security Agreement continue in full force and
effect, and (iii) any reference to the Repurchase Agreement in any such
Repurchase Document shall be deemed to also reference this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Seller and Guarantor agree to pay and reimburse Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS

 

-12-



--------------------------------------------------------------------------------



OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE
PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

-13-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER:

 

PARLEX 5 FINCO, LLC, a Delaware limited

      liability company

By:

 

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

 

Title:   Executive Vice President, Capital

            Markets, and Treasurer

[Signature Page to Amendment No. 10 to Amended and Restated Master Repurchase
and Securities Contract]



--------------------------------------------------------------------------------



BUYER:

 

WELLS FARGO BANK, N.A., a national

      banking association

By:

 

/s/ Allen Lewis

  Name: Allen Lewis   Title:   Managing Director

KENSINGTON BUYER:

In its capacity as an Other Facility Buyer, and

    solely for purposes of acknowledging and

    agreeing to Section 11.01(b) of the

    Repurchase Agreement, as amended hereby:

WELLS FARGO BANK, NATIONAL

    ASSOCIATION, a national banking

    association

By:

 

/s/ Allen Lewis

 

Name: Allen Lewis

 

Title:   Managing Director

[Signature Page to Amendment No. 10 to Amended and Restated Master Repurchase
and Securities Contract]



--------------------------------------------------------------------------------



GLOSS LENDER:

 

In its capacity as an Other Facility Buyer, and

    solely for purposes of acknowledging and

    agreeing to Section 11.01(b) of the

    Repurchase Agreement, as amended hereby:

 

WELLS FARGO BANK, N.A., LONDON

    BRANCH, a national banking association

By:

 

/s/ Thomas Jackivicz

  Name: Thomas Jackivicz  

Title:   Managing Director

[Signature Page to Amendment No. 10 to Amended and Restated Master Repurchase
and Securities Contract]



--------------------------------------------------------------------------------



With respect to the acknowledgments set forth

    in Section 4 herein:

 

GUARANTOR:

 

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:

 

/s/ Douglas N. Armer

  Name: Douglas N. Armer   Title:   Executive Vice President, Capital  
            Markets, and Treasurer

[Signature Page to Amendment No. 10 to Amended and Restated Master Repurchase
and Securities Contract]